This opinion is subject to administrative correction before final disposition.




                                 Before
                   DEERWESTER, HACKEL, and KIRKBY
                        Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                        Micah D. WILLIAMS
                    Airman Apprentice (E-2), U.S. Navy
                               Appellant

                                No. 202200086

                           _________________________

                          Decided: 27 September 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                Donald R. Ostrom

 Sentence adjudged 14 January 2022 by a general court-martial con-
 vened at Naval Station Norfolk, Virginia, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
 finement for 180 days, and a bad-conduct discharge. 1

                                For Appellant:
                         Major Brian L. Farrell, USMC




 1   Appellant was credited with 156 days of pretrial confinement credit.
                United States v. Williams, NMCCA No. 202200086
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2